Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: In the last limitation, claim 3 recites “when detecting the failure of the fifth communication line” which should be “when detecting the failure of the fourth communication line”. In the previous limitation, failure of the fourth communication line is detected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the other communication device" in lines 5, 8, 9-10, 19-20.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear if the other device is the same device or different device 

Claim 3 recites the limitation "the other communication device" in lines 5, 8, 9.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear if the other device is the same device or different device 

Claim 6 recites the limitation "the first failure detecting section and the second failure detecting section" in lines 22-23 in claim 6.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication US 2014/0161132 A1 to Tatsumi et al. (hereinafter Tatsumi) in view of U.S.  Pre-Grant Publication US 2005/0243713 to Okuda et al. (hereinafter Okuda) 
 
 	As to claim 1, Tatsumi discloses a communication device redundantly configured with another communication device, the communication device comprising:
 	a first port configured to transmit a packet through a second communication line configuring link aggregation with a first communication line of the other communication device (Tatsumi; Fig.10 shows and discloses a port P2 (=a first port) in the device SWF1 and also shows a communication line (=a 
a second port configured to transmit and receive a packet through a Fourth communication line configuring link aggregation with a third communication line of the other communication device (Tatsumi; Fig.10 shows a port P1 (=a second port) in the device SWF1 can communicate with SWP2 through SWP1. The line between SWF1 and SWP1 is the fourth communication line. Fig.10 also shows SWF1 can communicate with SWP2 through SWP3 and SWF2. The line between SWF2 and SWP3 corresponds to third communication line)   :
 	a third port configured to transmit a packet to the other communication device through a fifth communication line (Tatsumi; Fig.10 shows a port P3 (=a third port) in the device SWF1 can communicate through SWP3 and SWF2. Here the line between SWF1 and SWP3 corresponds to fifth communication line); and
 	a first processor coupled to the first port, the second port and the third port (Tatsumi; Fig.5A shows a control unit FFCTL is coupled to the ports P1, P2 and P3) and configured to:
 	detect a failure of the second communication line (Tatsumi; Fig.10; [0041]-[0042] shows and discloses of determining a failure in the communication line between SWF1 and SWP2);
 	detect a failure of the fifth communication line; and (Tatsumi; Fig.11; [0048] shows and discloses of detecting failure in the communication line between SWF1 and SWP3) 
 	shut down the second port when detecting the failure of the second communication line and the failure of the fifth communication line (Tatsumi; Fig.10; [0041]-[0042] shows and discloses that when a failure is detected,  then SWP2 switch which is connected to the SWF1 through port P1 (= 
 	Tatsumi discloses plurality of ports in a switch and discloses of transmitting and receiving packets in the ports, but fails to discloses of receiving a packet in one port and transmitting the packet through different port. However, Okuda discloses   
 	transfer a packet received by the second port to the first port or the third port (Okuda; [0136])
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings in order to send the packet to a destination through proper port and thus provide a QoS. 

	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Tatsumi-Okuda discloses wherein the first processor is configured to:
 	transfer, when the failure of the second communication line is not detected, the packet received by the second port to the first part (Tatsumi; Fig.10; [0041]-[0042]); and
 	transfer, when the failure of the second communication line is detected and the failure of the fifth communication line is not detected, the packet received by the second port to the third port (Tatsumi; Fig.10; [0041]-[0042]).

	As to claim 3, Tatsumi discloses a communication device redundantly configured with another communication device, the communication device comprising: 
 	a first port configured to transmit and receive a packet through a second communication line configuring  link aggregation with a first communication line of the other communication device (Tatsumi; Fig.10 shows and discloses a port P2 (=a first port) in the device SWF1 and also shows a communication line (=a second communication line) between SWF1 and SWP2. Fig.10 also shows SWF1 
 	a second port configured to transmit and receive a packet through a fourth communication line configuring link aggregation with a third communication line of the other communication device (Tatsumi; Fig.10 shows a port P3 (=a second port) in the device SWF1 can communicate with SWP2 through SWP3 and SWF2. The line between SWF1 and SWP3 is the fourth communication line.. The line between SWF2 and SWP3 corresponds to third communication line);  
 	a third port configured to transmit and receive a packet to and from the other communication device  through a fifth communication line (Tatsumi; Fig.10 shows a port P1 (=a third port) in the device SWF1 can communicate with SWP2 through SWP1. The line between SWF1 and SWP1 is the fifth communication line);  
  		a processor coupled to the first port, the second port and the third port (Tatsumi; Fig.5A shows a control unit FFCTL is coupled to the ports P1, P2 and P3)  and configured to:  
 		transfer a packet among the first port, the second port, and the third port (Tatsumi; Fig.1 shows P1, P2 and P3 ports are used for transmitting packet to SWP1, SWP2 AND SWP3);  
 		detect a failure of the second communication line (Tatsumi; Fig.10; [0041]-[0042] shows and discloses of determining a failure in the communication line between SWF1 and SWP2);  
 	detect a failure of the fourth communication line (Tatsumi; Fig.11; [0048] shows and discloses of detecting failure in the communication line between SWF1 and SWP3); and 
  		switch the second communication line and the fourth communication line to spare lines when detecting the failure of the second communication line and the failure of the fifth communication line (Tatsumi; Fig.10; [0041]-[0042] shows and discloses that when a failure is detected,  then different 
 		Tatsumi discloses of determining failure, but fails to disclose of informing other devices about the failure. However, Okuda discloses 
 	 	 transmit, to the other communication device through the fifth communication line, a packet including an instruction to switch the first communication line and the third communication line to working lines (Okuda; Fig. 12A; 12B; [0172]-[0177] shows and discloses SW#3 inform the failure to the adjacent nodes and based on the notification, adjacent nodes (i.e Edge#2) is switching to working line as shown in Fig.12B where Edge Node# 2 is now connected to SW#4 with different line). 
 	 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings so that other devices can make a decision based on the received information and thus provide a QoS. 

 	As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition Tatsumi-Okuda discloses wherein a first communication device, which is redundantly configured with a second communication device and is included in a system including the communication device and the another communication device, includes: 
	a fourth port configured to transmit a packet to the second port through the fourth communication line (Tatsumi; Fig.10: Pr port of SWP2 corresponds to fourth port);  
 	a fifth port configured to transmit a packet to the fourth communication device through a sixth communication line(Tatsumi; Fig.10: P2 port of SWP2 corresponds to fifth port);  and 
 	a second processor configured to: 
 	detect shutdown of the second port (Okuda; Fig. 12A; 12B; [0172]-[0177]);  
(Okuda; Fig. 12A; 12B; [0172]-[0177]), and 
  	output, when the shutdown of the second port is detected, a packet to the fifth port (Okuda; Fig. 12A; 12B; [0172]-[0177]),  
 		wherein the second communication device is configured to: 
 		receive a packet from the first communication device through the sixth communication line (Tatsumi; Fig.3,4 and10 shows frames are transmitted and received in the ports);  and 
		transfer the packet to the another communication device through the first communication line (Tatsumi; Fig.3,4 and10 shows frames are transmitted and received in the ports)and 
 		wherein the another communication device is configured to: 
 		receive a packet from the second communication device through the third communication line (Tatsumi; Fig.3,4 and10 shows frames are transmitted and received in the ports);  and 
 		transfer the packet to the first communication line (Tatsumi; Fig.3,4 and10 shows frames are transmitted and received in the ports). 

	As to claim 5, the rejection of claim 4 as listed above is incorporated herein. In addition Tatsumi-Okuda discloses wherein the first processor is configured to: 
	transfer, when the failure of the second communication line is not detected and the failure of the fifth communication line is not detected, the packet received by the second port to the first port (Okuda; Fig. 12A; 12B; [0172]-[0177]; and 
 	transfer, when the failure of the second communication line is detected and the second detecting section does not detect a failure, the packet received by the second port to the third port (Okuda; Fig. 12A; 12B; [0172]-[0177]).

	As to claim 6, Tatsumi discloses a communication system comprising: 
 	a first communication device and a second communication device that are redundantly configured, 
 	wherein the first communication device includes: 
 	a first transmission and reception port configured to transmit and receive a packet through a second communication line configuring link aggregation with a first communication line of the second  communication device (Tatsumi; Fig.10 shows and discloses a port P2 (=a first port) in the device SWF1 and also shows a communication line (=a second communication line) between SWF1 and SWP2. Fig.10 also shows SWF1 can communicate with SWP2 through SWP1. The line between SWP1 and SWP2 corresponds to first line. [0005] discloses link aggregation and here since line 1 and line 2 are used for communicating with SWP2, therefore it is considered as link aggregation), 
 	a second transmission and reception port configured to transmit and receive a packet through a fourth communication line configuring link aggregation with a third communication line of the second communication device (Tatsumi; Fig.10 shows a port P3 (=a second port) in the device SWF1 can communicate with SWP2 through SWP3 and SWF2. The line between SWF1 and SWP3 is the fourth communication line. The line between SWF2 and SWP2 corresponds to third communication line), 
 	a third transmission and reception port configured to transmit and receive a packet to and from the second communication device through a fifth communication line (Tatsumi; Fig.10 shows a port P1 (=a third port) in the device SWF1 can communicate with SWP2 through SWP1. The line between SWF1 and SWP1 is the fifth communication line), and 
 	a first processor (Tatsumi; Fig.5A shows a control unit FFCTL is coupled to the ports P1, P2 and P3)  configured to: 
 	transfer a packet among the first transmission and reception port, the second transmission and 

 	detect a failure of the second communication line (Tatsumi; Fig.10; [0041]-[0042] shows and discloses of determining a failure in the communication line between SWF1 and SWP2), 
 	detect a failure of the fourth communication line (Tatsumi; Fig.11; [0048] shows and discloses of detecting failure in the communication line between SWF1 and SWP3), and 
 	switch the second communication line and the fourth communication line to spare lines when the first failure detecting section and the second failure detecting section each detect a failure (Tatsumi; Fig.10; [0041]-[0042] shows and discloses that when a failure is detected,  then different connection for SWF1 is used for communication means switch the second communication line and the fourth communication line to spare lines) 
 	the second communication device (Tatsumi; Fig10: SWP2 is the second communication device) includes: 
 	a fourth transmission and reception port configured to transmit and receive a packet through the first communication line (Tatsumi; Fig.10 shows Pr port in SWP2 corresponds to fourth transmission and reception port. The line between SWP2 and SWP1 is the first communication line)   , 
 	a fifth transmission and reception port configured to transmit and receive a packet through the third communication line (Tatsumi; Fig.10: shows and discloses a port P2 in SWP2 corresponds to a fifth transmission and reception port and the line between SWP2 and SWF2 corresponds to third communication line), 
 	a sixth transmission and reception port configured to transmit and receive a packet to and from the first communication device through the fifth communication line (Tatsumi; Fig.10: shows and discloses a port P1 in SWP2 corresponds to a sixth transmission and reception port and the line between SWP2 and SWF1 corresponds to fifth communication line), and 

 	transfer a packet among the fourth transmission and reception port, the fifth transmission and reception port, and the sixth transmission and reception port (Tatsumi; Fig.1 shows P1, P2 and P3 ports are used for transmitting packet to SWP1, SWP2 AND SWP3),; and 
 	switch the second communication line and the fourth communication line to the working lines in accordance with the instruction included in the packet received by the sixth transmission and reception port (Tatsumi; Fig.10; [0041]-[0042] shows and discloses that when a failure is detected,  then different connection for SWF1 is used for communication means switch the second communication line and the fourth communication line to spare lines)  
  		Tatsumi discloses of determining failure, but fails to disclose of informing other devices about the failure. However, Okuda discloses 
 	 	transmit, to the second communication device through the fifth communication line, a packet including an instruction to switch the first communication line and the third communication line to working lines (Okuda; Fig. 12A; 12B; [0172]-[0177] shows and discloses SW#3 inform the failure to the adjacent nodes and based on the notification, adjacent nodes (i.e Edge#2) is switching to working line as shown in Fig.12B where Edge Node# 2 is now connected to SW#4)
 	 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings so that other devices can make a decision based on the received information and thus provide a QoS

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478